I                    OFFICE           OF THE ATTORNEY               GENERAL         OF TEXAS




    JfoaOl’6b16      8.       L.    Warhburn
    CountJ AudItor
    gsrrla   county
    goutlto3l, Texas

    Dear slrt




                     1*‘4 ha00         I’0C~iV.d     JOUl-    36
    th6  matter uaptlotmd above.       ml
    held thattibte     oreatedbya
    vbluh owate    a defiolenq    in
    vldAt1cm    of lav 8nd orart     a
    Oth6l’    VOzd6,          th6     kX’U                                           are     not  au&tied
    t0 6E66t6        CL debt                                                        Of     tbQ di6tZ’iUt      Of    P




                                                                                fa6tiU       m      (StQtt66bOr
                                                                                   gov4rn the cmhaol
                                                                           Uipf46,   8Bd $Wtl 86k          th8t
                                                                            VO qUOt4   fXWl  JOUF          ktt6r:

                                                                         bitt   3ChoOl       Distrlat




                      “2.          Hay satd    Dtotriat         pay frora ourmat             t.ax61, old
             obli,~sttona  Incurred   in prior  scdmlastfc     or calea&w
             ye4rtt for vh%ckc, at the tfm4 they vem         faaurred,    DO
             eptOifiC   pPWL61Cstl  b&d bWXl nude   for  w-t         OXQ6pt
             f%lTi    thaIl        OuPrent    f%X48?         @tI’XWllt     t&X46    fOl’    thO64   pal-6
             prOP6d         inauff”ioisak          for   ourrent         opas%ttayg 6iqxm646,          aad
e6   to an wovat     gwat;sr  than the vuhool fwi$ e&OF-
t1Qnod to that distr;rict for     twt   mhola8tio      ye8r.      %%i6
lialtatiaau9wl  t%8 mvarob         th4tl%*t64a       satltex~tbe
tt#.ttHcctvft.h the tiher5       n6uoawlly      Isalt      at0 prs-
PIOX& of the Ocbt~ thltt ~&$-it be oontraated to tbs amount
ur th% fund vhfch b8lcm.ged to tha ti8trl6t           for #6t      y6aP,
sal any &ebt cantreoted    -tier       then that vunld k e
visl,.stlm  of the l&V, had Gonst1tut0       rl0 olsla     -lx&St
tha di6tPfGt.    The mix appxwprlated       ballg   Itxwnnt, azld
me tm&ert Of 8Ghm.b d4&onarlwd,         the 1eilgCh al the tezr
t4 bs tsmght lrtsa4 SLX vltb WPteinq           the p-104 tQ be
paLd to tis6i t6whQr*   snd E&oQld med bQ lPi814d &out               it.
%%4 tmlst64e vm-6 mukk0rl.a~       ka aapoad ?a% 6uEl Ost
apart t8 the d.f8t~~6t,   but imt stcpwsx6d to aontrikst
8 debt m~g4nst the    OSJ&I ab f?%tztre posse . = (X@ma~s
8uppl~b.t )
           Yhi8     Mae     van bstolr        the 3upTaw cawpt on esTttr%su
qtwrtfsas. In view af ths above                 quoted tioldbg   tiw Court of
~2~23 Appeals     held    ths    r0m            kr disp~mimg   of tb~ M:

           * l    * l     In the cam ai Culberson v. BWc (T8x.
     Cfv. A *.) 50 3. W. 195, tt uas held by tha eaurt
     of QlYlBf app4414 Of the Plitr4        HapTeme judiolal    d?.s-
     trict  that the school fund& of an fsar            aould be
     tusd la tbs pqausntol         the ladebtedna8s     af a pns#d-

     %iat?i&tes,  altbaughltls
                        at d letriots
     tsaahe~~ aball not em&e
                                      provldect Snmtial~

                                       a Us?lafsnc!y debt
                                                             3959


     the district.’       In t&s ea8s of Em& v. Hamb
     Cir. App.)     51 9. W. 266, It      vae held W ths afnart of
     alvll  appsala    0S tha Saaand suprme        ju&ieLsl  dirtriot




     170, to osrtlfy     tko qkleIstlon ta the SupPans wt.
     San aasue~ to that queattcn      5.e udu, held that tim
     ssbcml fumd of tee par       aal&    not be uukd ta pay aft
     th0 dabt Of 4&Ou.W      pi.      !54 S.W. 102%    St mh3WB
     mat    tb4 pst1tion   otat*~a so bauF6 al aotlen,    u&u tbs

                (Eaphaai~       rrrrppliad]

           Thtul,    It is npprimt   that the ‘Joholaatie   ysar IS the
em suntrapbted        br Artlals  2749 with rshwwk0e     to te8aWrs1
ueatTacts.

           fn    the r6?wmt tm44 of            Tsuplwan   Ccmso~ sahcaa   Blat   so.
1 of Bmsos  County Y. 30yd             B9. Tiead CO.,    8tJl?M,   &fntiff 6-d     tb
8ehcwl dlatclot to Tlxxw4r             cm trs   varmurtr      imnaed  in papsa   of

              -1       wnrmnto, and worn dated Fsbz’wwy 22, 1.933,
February   22, lC@+, and A&l       I, 1934.    Them ua4 a0 shmdag that
t.b d.i8triOt    had Elny &tQ4i,hblQ f’tE& @Xl h8Ud fCW tb4 fSlW f@l=
uhleh the purchw4      Y'CLSaads,  and the colsrt, rpbaiclng t.hmugh
titiee    Al~ii&dW,     fn hoSa      t&t  ~'GaoVery atid   aat bo, bd QA
tbo VaTpate      had the follalrwg    to say:

            ' *I + * 3% oth4r wcwU4~ all  of the  fund4 ae-
     aruliag to i&e &atriat     ror tno cuTrent wae61 y*aT
     bad gmvioualy     be-   ag3pPuprmxta far 0th.~ purpo6er
     at 2124 tit834 the dsbt in q~astiaa  was SJmmTsu. + * *
g&lo           Ii. L,. wamhburm,P-0                5




             ‘slate the tmhool dfmtriot did not, a: the
        tina tlw cantrant vm anteFed into, nm during that
        scrhohsttc    pass,  have avatlable   or aacrnrlng     ff                   to
        ?bds    amwqsary    to mot   the abltgatlan,   the trustvear
        lrexw vlthalt   wtboritr   t30 inour tha uobt."    haspha-
        41s supplied)

               see also t&s uase Qf F"LFst mu.    Ban!& of
J&mhisoa       ~SaUepttadoat School D&at., 2x4 S. W. (2%)
w  court       safd the foolloving:




               ln   r ler   Qf    th e 60 autho~ittis            it   is    OUF     o p l& la n   that
tl# trruteo6        of A    4 c heul    ufotrict        em   vitih m t       auth6rity          ta   lne u r
a debt in a cmt&n                ye&r grwU.w            !&an the      avatlableftan& oa hand
01 uhtah are nsoeorurb4antiuipatetl                        for    th4t      year.        St im also
mu- oplnloa   that the            aeholimtia        yew,     and      not th4 aaleadm    y8e,
gevorzbs the opertrttan            of   8daoGl      distc2crts        uith retpeat  tcl zac
ima’-    ob~li~aticms.

             we are not    unm-         sf th4 ikat that the ttolla66~on  of
Am         in the cnae of Uarr~z; et al Y. t3aa$erSadepsadmt 36heel
Dirt.    et al., '2&l; fi. 'L'. 159, used hr.qu6g4  whleh ecnald possibly
k uqpd    tci support            the oorit4xM’xI          that    the      66lmdsr        p6r     is    the
pawpar ,Jrerar lib&n it          ram
I   Ho@sable   H. L. Washbum,   page 6



              In apeaifically anawerlng the three questions which you
    have propounded, v8 OllIEinste the WOrdS "C414ndW year' fr~41
    6uah questions because of our holding that the scholastic year
    is thQ proper one. In vlev of the foregoing authorltles and
    discussion, we ansver your first question in the negative. We
    -,m~r yanr second and third questions as Pollovst Debt8 may
    not be contracted greater than the amount of available funda on
    w    or that may be reasonably antlakpated    for that who01 year.
    A debt created In excess of such edsount la void and constitutes
    a~ 01alm against the district.   Obllgatlons expressly payable
    out of funds nooNing   t0 the distriQt in a SUbSeqtWIh scholastic
    rmr  may not validly  be created by the trustees of a school dls-
    trict; such obligations are void and create no liability vhatso-
    ever en the part of the dlstrlat.    If in a prevloua year a debt
    qss validly c-ted    In reasonable anticlpatlon of revenues to be
    collected for that year, but the fund 80tually realized vas ln-
    rufflcient to dis&a~e    the SLIIM),such debt may be paid from the
    delinquent taxe8 of such prevl0u6 rear or years prior thereto.
    Suah a debt cannot be paid frcsu the revenues of a Subaequ*nt y-oar,
    rt least unless there is an a&IIal surp1ue in tho fund after the
    direbarge of al1 the obligations of auoh subsequent year3 however,
    as there ia no swh surplus in the fund of the school dlatrlct
    lnv41ved, It Is not neaessery for 06 to pass up011 this point, and
    v4 express no op.tiionthereon.

                                              VepY tNlyyeIW6

                                          AT!l'ORXBYO%ll%I?AI,
                                                            OF TEXAS
l&/--I*A?-~.,
           .-,
            ,,y 7:" ~: